DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 96-114 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 96 and 111, Cabiri (US 20100161047) does not disclose the second tubular element being at least partially disposed outside the first tubular element in the unlocked configuration and the second tubular element being at least partially disposed inside the first tubular element in the locked configuration.
Regarding claim 97, the prior art does not teach or suggest the second tubular element having a length that is smaller than the cross-sectional diameter of the lumen of the first tubular element.  Cabiri discloses the first and second tubular elements being substantially the same size.
Regarding claims 102 and 112, Cabiri does not disclose a constraining force acting on the suture-securing device in the unlocked state and when the constraining force is removed, the suture-securing device automatically moves to the locking configuration.
Regarding claim 105, Cabiri does not disclose a locking configuration wherein at least a part of the outer surface of the second tubular element is disposed against at least a part of the inner surface of the first tubular element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei et al. (US 20110040326) and Chatlynne et al. (US 20050049617).  Both Wei and Chatlynne show the first end of the second tubular element being closer to the first end of the first tubular element than the second end of the second tubular element in both the unlocked and locked configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571)270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ERIC ROSEN, at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771